Title: To George Washington from Major General John Sullivan, 2 June 1779
From: Sullivan, John
To: Washington, George


        
          [Easton, Pa., 2 June 1779]
        
        Extract of a letter from General Sullivan dated June 2d 79 from Easton.
        “I enclose your Excellency copy of a letter from Major Clayborne to General Hand, by which Your Excellency will see the deficiency of the Quarter Master’s department in that quarter and what forwardness matter⟨s⟩ are now in by the exertions of Major Claybor⟨ne⟩.
        “I have the honor to obsere to Your Excellency that in my instructions, there is a clause which perhaps may operate under certain circumstances in a manner which possibly Your Excellency did not intend. I only wish to point out a single case and wish to know Your Excellency’s opinion in case it should happen. The clause I allude to is in these words viz.—‘But you will not by any means listen to any overtures of peace before the total ruin of their settlements is effected’—Suppose they should actually delive⟨r⟩ up such persons as we thought proper to demand from them and deliver up the fort and vessels on the lake and give sufficient hostages for their future good behaviour, whether under these circumstances greater advantages might not result by our having the command of the fort and lakes, which would effectually keep them in awe, than could be derived from the ruin of their country without effecting the other purposes.”
      